DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-30 and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0274948 to Duduta et al. in view of US Patent Application Publication 2004/0048163 to Park et al.
With respect to claim 25, Duduta et al. teach a cathode (a semi-solid electrode), comprising: 
lithium cobalt oxide or LCO (an active material); 
Ketjen Black (a conductive material); and 
69.2% (about 20% to about 70%) by volume of alkyl carbonate mixture with LiPF6 or SSDE (an electrolyte), and binder (an additive), 
wherein the cathode (the semi-solid electrode) is a mixture of the lithium cobalt oxide or LCO (the active material), the Ketjen Black (the conductive material) and alkyl carbonate mixture with LiPF6 or SSDE (the electrolyte) with the binder (the additive) (Duduta et al.: Section: [0125]; Tables 1 and 4).

Duduta et al. do not specifically teach the electrolyte including about 0.01% to 1.5% by weight of an additive, wherein a total additive content in the electrolyte is less than or equal to 1.5% by weight.
However in the same field of endeavor, Park et al. teach a gel polymer electrolyte includes a poly(ester)(meth)acrylate (a polymer additive), wherein the poly(ester)(meth)acrylate is used in an amount of 0.001 to 30 wt% (fully encompassed the claimed range) of the total electrolyte (Park et al.: Sections [0038] and [0060]).  
It would have been obvious as of the effective filing dated of the claimed invention to have modified Duduta et al. with the above teaching from Park et al. with the motivation of having a means such the gel polymer electrolyte can optimize the retention of electrolyte, and it does not inhibit mobility of lithium ions, resulting in establishment of effective battery performance, as recited in Park et al. in section [0038].

With respect to claim 26, Duduta et al. do not specifically teach the cathode (the semi-solid electrode), wherein the additive is a conductive polymer.
However in the same field of endeavor, Park et al. teach the additive is a conductive polymer (the poly(ester)(meth) acrylate) (Park et al.: Section [0038]).  
It would have been obvious as of the effective filing dated of the claimed invention to have modified Duduta et al. with the teaching above from Park et al. with the motivation of having a means such the gel polymer electrolyte can optimize the retention of electrolyte, and it does not inhibit mobility of lithium ions, resulting in establishment of effective battery performance, as recited in Park et al. in section [0038].

With respect to claim 27, Duduta et al. do not specifically teach the cathode (the semi-solid electrode), wherein the additive is a block co-polymer.
However in the same field of endeavor, Park et al. teach the additive is a block co-polymer (the poly(ester)(meth)acrylate) (Park et al.: Section [0038]).  
It would have been obvious as of the effective filing dated of the claimed invention to have modified Duduta et al. with the teaching above from Park et al. with the motivation of having a means such the gel polymer electrolyte can optimize the retention of electrolyte, and it does not inhibit mobility of lithium ions, resulting in establishment of effective battery performance, as recited in Park et al. in section [0038].

With respect to claim 28, Duduta et al. do not specifically teach the cathode (the semi-solid electrode), wherein the additive is a gel-polymer.
However in the same field of endeavor, Park et al. teach the additive is a gel-polymer (the poly(ester)(meth)acrylate) (Park et al.: Section [0038]).  
It would have been obvious as of the effective filing dated of the claimed invention to have modified Duduta et al. with the teaching above from Park et al. with the motivation of having a means such the gel polymer electrolyte can optimize the retention of electrolyte, and it does not inhibit mobility of lithium ions, resulting in establishment of effective battery performance, as recited in Park et al. in section [0038].

With respect to claim 29, Duduta et al. do not specifically teach the cathode (the semi-solid electrode), wherein the additive is the gel polymer includes a chemically cross-linked gel polymer.
However in the same field of endeavor, Park et al. teach the additive is the gel polymer includes a chemically cross-linked gel polymer (the poly(ester)(meth)acrylate) (Park et al.: Section [0038]).  
It would have been obvious as of the effective filing dated of the claimed invention to have modified Duduta et al. with the teaching above from Park et al. with the motivation of having a means such the gel polymer electrolyte can optimize the retention of electrolyte, and it does not inhibit mobility of lithium ions, resulting in establishment of effective battery performance, as recited in Park et al. in section [0038].

With respect to claim 30, Duduta et al. do not specifically teach the cathode (the semi-solid electrode), wherein the additive is the gel polymer includes a chemically cross-linked gel polymer.
However in the same field of endeavor, Park et al. teach the additive is the gel polymer includes at least one of an acrylate group and a methacrylate group (the poly(ester)(meth)acrylate) (Park et al.: Section [0038]).  
It would have been obvious as of the effective filing dated of the claimed invention to have modified Duduta et al. with the teaching above from Park et al. with the motivation of having a means such the gel polymer electrolyte can optimize the retention of electrolyte, and it does not inhibit mobility of lithium ions, resulting in establishment of effective battery performance, as recited in Park et al. in section [0038].

With respect to claim 33, Duduta et al. teach a cathode (a semi-solid electrode), comprising: 
30.0% (about 20% to about 75%) by volume of lithium cobalt oxide or LCO (an active material); 69.2% (about 20% to about 70%) by volume of alkyl carbonate mixture with LiPF6 or SSDE (an electrolyte), and binder (an additive), wherein the cathode (the semi-solid electrode) is a mixture of the lithium cobalt oxide or LCO (the active material), the Ketjen Black (the conductive material) and alkyl carbonate mixture with LiPF6 or SSDE (the electrolyte) with the binder (the additive) (Duduta et al.: Section: [0125]; Tables 1 and 4).

Duduta et al. do not specifically teach the electrolyte including about 0.01% to 1.5% by weight of an additive, wherein a total additive content in the electrolyte is less than or equal to 1.5% by weight.
However in the same field of endeavor, Park et al. teach a gel polymer electrolyte includes a poly(ester)(meth)acrylate (a polymer additive), wherein the poly(ester)(meth)acrylate is used in an amount of 0.001 to 30 wt% (fully encompassed the claimed range) of the total electrolyte (Park et al.: Sections [0038] and [0060]).  
It would have been obvious as of the effective filing dated of the claimed invention to have modified Duduta et al. with the above teaching from Park et al. with the motivation of having a means such the gel polymer electrolyte can optimize the retention of electrolyte, and it does not inhibit mobility of lithium ions, resulting in establishment of effective battery performance, as recited in Park et al. in section [0038].

With respect to claim 34, Duduta et al. do not specifically teach the cathode (the semi-solid electrode), wherein the additive is a conductive polymer.
However in the same field of endeavor, Park et al. teach the additive is a conductive polymer (the poly(ester)(meth) acrylate) (Park et al.: Section [0038]).  
It would have been obvious as of the effective filing dated of the claimed invention to have modified Duduta et al. with the teaching above from Park et al. with the motivation of having a means such the gel polymer electrolyte can optimize the retention of electrolyte, and it does not inhibit mobility of lithium ions, resulting in establishment of effective battery performance, as recited in Park et al. in section [0038].

With respect to claim 35, Duduta et al. do not specifically teach the cathode (the semi-solid electrode), wherein the additive is a block co-polymer.
However in the same field of endeavor, Park et al. teach the additive is a block co-polymer (the poly(ester)(meth)acrylate) (Park et al.: Section [0038]).  
It would have been obvious as of the effective filing dated of the claimed invention to have modified Duduta et al. with the teaching above from Park et al. with the motivation of having a means such the gel polymer electrolyte can optimize the retention of electrolyte, and it does not inhibit mobility of lithium ions, resulting in establishment of effective battery performance, as recited in Park et al. in section [0038].

With respect to claim 36, Duduta et al. do not specifically teach the cathode (the semi-solid electrode), wherein the additive is a gel-polymer.
However in the same field of endeavor, Park et al. teach the additive is a gel-polymer (the poly(ester)(meth)acrylate) (Park et al.: Section [0038]).  
It would have been obvious as of the effective filing dated of the claimed invention to have modified Duduta et al. with the teaching above from Park et al. with the motivation of having a means such the gel polymer electrolyte can optimize the retention of electrolyte, and it does not inhibit mobility of lithium ions, resulting in establishment of effective battery performance, as recited in Park et al. in section [0038].

With respect to claim 37, Duduta et al. do not specifically teach the cathode (the semi-solid electrode), wherein the additive is the gel polymer includes a chemically cross-linked gel polymer.
However in the same field of endeavor, Park et al. teach the additive is the gel polymer includes a chemically cross-linked gel polymer (the poly(ester)(meth)acrylate) (Park et al.: Section [0038]).  
It would have been obvious as of the effective filing dated of the claimed invention to have modified Duduta et al. with the teaching above from Park et al. with the motivation of having a means such the gel polymer electrolyte can optimize the retention of electrolyte, and it does not inhibit mobility of lithium ions, resulting in establishment of effective battery performance, as recited in Park et al. in section [0038].

With respect to claim 38, Duduta et al. do not specifically teach the cathode (the semi-solid electrode), wherein the additive is the gel polymer includes a chemically cross-linked gel polymer.
However in the same field of endeavor, Park et al. teach the additive is the gel polymer includes at least one of an acrylate group and a methacrylate group (the poly(ester)(meth)acrylate) (Park et al.: Section [0038]).  
It would have been obvious as of the effective filing dated of the claimed invention to have modified Duduta et al. with the teaching above from Park et al. with the motivation of having a means such the gel polymer electrolyte can optimize the retention of electrolyte, and it does not inhibit mobility of lithium ions, resulting in establishment of effective battery performance, as recited in Park et al. in section [0038].

Claims 31 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0274948 to Duduta et al. in view of US Patent Application Publication 2004/0048163 to Park et al. in further view of US Patent Publication 4,054,727 to O’Nan et al.
1)	With respect to claims 31 and 33, Duduta et al. do not teach the cathode (the semi-solid electrode), wherein the polymer additive is carboxy methyl cellulose. 
However in the same field of endeavor, O’Nan et al. teach a electrolyte may be gelled by using carboxy methyl cellulose as a gelling agent (O’Nan et al.: Column 6, Lines 28-30). It would have been obvious for one of ordinary skill in the art to replace the polymer additive of Yu et al. by O’Nan et al.'s since carboxy methyl cellulose is a well-known gelling agent.
It would have been obvious as of the effective filing dated of the claimed invention to have modified Duduta et al. with wherein the polymer additive is carboxy methyl cellulose from O'Nan et al. with the motivation of having a means such carboxy methyl cellulose is a well-known gelling agent.

Claims 32 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0274948 to Duduta et al. in view of US Patent Application Publication 2004/0048163 to Park et al. in further view of US Patent Application Publication 2005/0014072 to Yamaguchi et al.
1)	With respect to claims 32 and 40, Duduta et al. do not specifically teach the cathode (the semi-solid electrode), wherein the electrolyte comprises a polymer additive.
However in the same field of endeavor, Yamaguchi et al. teach gelling compound may comprise PEO, PAN, PVDF, PMMA, PAM or poly(ester)(meth)acrylate (Yamaguchi et al.: Section [0076]).  
It would have been obvious as of the effective filing dated of the claimed invention to have modified Duduta et al. with the electrolyte comprises a polymer additive from Yamaguchi et al. with the motivation of having a means such the polymer are well-known gelling agents, which could be replaceable. 

Allowable Subject Matter
Claims 41-48 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Duduta et al. and Park et al. teach the claim limitations except, “a total additive content in the electrolyte is less than or equal to 1.5% by weight; and wherein the semi-solid electrode does not include a binder.”
More specifically, it would not have been obvious as of the effective filing dated of the claimed invention to have a semi-solid electrode with the specific composition as claimed in order to have longer cycle life, increased energy density, charge capacity and overall performance.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        12/13/2022